Citation Nr: 0119995	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's father


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1981 through June 
1982.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia found new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for schizophrenia.

In April 2001, a Travel Board hearing was held at the RO 
before the undersigned.  A transcript of this hearing has 
been associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed June 1982 rating decision the RO denied 
service connection for schizophrenia on the basis that the 
veteran's condition existed prior to service and that there 
was no evidence that this condition was aggravated by 
military service;  subsequent unappealed rating decisions, 
most recently in December 1995, declined to reopen the 
veteran's claim.

2.  Evidence submitted since December 1995 indicates that the 
veteran's psychiatric condition became worse in service, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received subsequent to the December 1995 rating 
decision is new and material, and the claim of service 
connection for schizophrenia may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, Pub. L. No. 106-475 
(VCAA), 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Although the RO has not yet had the opportunity 
to review this case in light of the VCAA, because the 
determination being made is favorable to the veteran, he is 
not prejudiced by the Board's addressing this matter to the 
extent done so herein. 

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (2000) (final emphasis added). 

The United States Court of Appeals for the Federal Circuit, 
in Hodge v.West, 155 F. 3d 1356 (1998), noted "the 
importance of a complete record for evaluation of a veteran's 
claim" and was concerned that "some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge, 155F. 3d at 1363.

The RO originally denied the veteran's claim of entitlement 
to service connection for schizophrenia in a June 1982 rating 
decision.  The RO found that the medical evidence showed the 
disorder pre-existed service, and did not show that it was 
aggravated by service.  The veteran was properly notified of 
this decision in August 1982 and did not appeal it.  Thus, it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).

The evidence of record when the June 1982 rating decision was 
made included the veteran's service medical records which 
contained details of a psychiatric hospitalization in 
September and October 1981.  During the course of this 
hospitalization, the veteran informed his physicians that he 
had been diagnosed as schizophrenic, and hospitalized for 
this condition prior to his entry into service.  He was given 
a medical discharge from service after undergoing psychiatric 
examination and review by a medical board.  The medical board 
determined the veteran suffered from paranoid schizophrenia, 
which existed prior to service and was not aggravated by 
service, but rather had worsened as the result of the natural 
progression of the disorder.

In November 1995, the RO denied the veteran's request to 
reopen his claim.  The veteran had submitted records 
pertaining to periods of psychiatric hospitalizations for 
episodes of acute schizophrenia in October to December 1978; 
March to May 1979; April and May 1980; July and August 1988; 
December 1988 and January 1989; January 1991; December 1992; 
and April 1993.  In December 1995 the RO again denied the 
veteran's request to reopen the veteran's claim.  The veteran 
had submitted a letter from a private physician indicating 
that he first manifested symptoms of a schizoaffective 
disorder in service.  The veteran also submitted records from 
another psychiatric hospitalization in July and August 1983.  
He did not appeal this rating decision, and it became final.

At the Travel Board hearing in April 2001, the veteran's 
father testified that he had been hospitalized both before 
and after his period of active duty service.  The father 
further stated that the veteran's condition had worsened 
during service and has never improved since his separation 
from service.

To reopen his claim for service connection, the veteran must 
bring evidence which "bears directly and substantially upon 
the specific matter under consideration" and that is "so 
significant that it must be considered in order to fairly 
decide the claim".  38 C.F.R. § 3.156(a).  The evidence 
should "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability."  See Hodge, at 1363.

The Board notes that it is charged with the duty to assess 
the credibility and weight given to evidence.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In fact, the Court has declared that in 
adjudicating a claim, the Board has the duty to do so.  See 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Here, the Board 
finds the veteran's father to be a credible witness in 
reporting the veteran's pre-service and post-service 
hospitalizations, and his symptoms over the years.  The 
veteran's father's testimony concerning the veteran's history 
and symptoms of schizophrenia is consistent with the medical 
evidence of record.  The Board finds that the father's 
testimony regarding the deterioration of the veteran's 
psychiatric condition involves identifying and describing the 
types of symptoms that can be competently identified by a 
layperson.  Consequently, these credible statements regarding 
the worsening of the veteran's condition, beginning in 
service and continuing to date, are sufficient to provide an 
indication that there may have been a chronic increase of 
symptoms in service.  

The Board finds this evidence bears directly and 
significantly upon the matter at hand, and contributes to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claim.  Therefore, the Board finds 
this evidence is new and material as defined in 38 C.F.R. 
§ 3.156.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for schizophrenia is granted.


REMAND

A remand in this case is required for compliance with the 
notice and duty to assist provisions in the VCAA.  The 
revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.

Based on the VCAA and the above decision to reopen the 
veteran's claim, further development of evidence is 
necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran in 
writing to identify all sources of 
treatment he received for schizophrenia, 
both prior and subsequent to his period of 
military service.  The RO should obtain 
and associate with the claims file 
complete clinical records from all sources 
identified.  In particular, the RO should 
obtain and associate with the claims file 
copies of any records pertaining to the 
veteran from Neil P. Dubner, M.D., The 
Tyler Medical Office, 1902 Downey Street, 
Radford, VA 24141.  If the RO is unable to 
secure any records from the sources 
identified, the veteran should be notified 
of this, and given the opportunity to 
submit such records himself. 

2.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The examiner should review the veteran's 
claims file and provide an opinion 
regarding the nature and etiology of the 
veteran's psychiatric disability. 
Specifically (inasmuch as service 
connection for schizophrenia was 
originally denied on the basis that the 
disorder pre-existed service and that any 
increase of symptoms during service was 
due to natural progress), the examiner 
should, based on review of preservice, 
inservice, and postservice records provide 
opinions on the following:       (a) Was 
there an increase in severity of 
psychiatric symptoms during service?                                                      
(b) If so, was such increase due solely to 
natural progression?                                                                         
The examiner should also comment on the 
November 1995 statement of Neil D. Dubner, 
M.D. wherein he determined that the 
veteran's inservice acute episode 
represented an aggravation of the  
condition.  The examiner must explain the 
rationale for all opinions given.

3.  The RO must ensure that all the 
development ordered above is completed.  
The RO must also ensure that any further 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied. 
4. Thereafter, the RO should readjudicate 
this claim.  If it remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



